Exhibit 10.1
 
AGREEMENT OF SALE
 
THIS AGREEMENT OF SALE (this “Agreement”) is entered into as of March 26, 2013,
by and between MortgageBrokers.com Holdings, Inc. (the “Company”),
MortgageBrokers.com Canada, Inc. (the “Buyer”) and Alex Haditaghi (the “Buyer
Principal Shareholder”)(each a “Party” and collectively, the “Parties”).
 
RECITALS
 
WHEREAS, the Buyer Principal Shareholder is owed approximately USD $25,000 by
the Company (“Shareholder Loan”) and the Buyer Principal Shareholder desires to
cancel the Shareholder Loan and forfeit all rights to the monies owed;
 
WHEREAS, the Buyer desires to purchase from the Company, and the Company desires
to sell to the Buyer, the Company’s business operations and assets related to
the Company’s operations (the “MortgageBrokers Business”), on such terms and
subject to the conditions hereinafter set forth in exchange for a release of the
Released Liabilities (as defined hereinunder) and cancelation of the Shareholder
Loan; and
 
WHEREAS, the Buyer agrees to assume all liabilities of the Company, as set forth
on Schedule I hereto and agrees to assume any and all liabilities associated
with the MortgageBrokers Business, including, but not limited to the
commitments, liabilities and contingent liabilities as set forth in Schedule II
(collectively, the “Released Liabilities”).
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto, intending
to be legally bound hereby, do hereby agree as follows:
 
1.             The Company hereby sells to the Buyer, and the Buyer hereby
purchases from the Company, the MortgageBrokers Business, as set forth on
Schedule II hereto.
 
2.             In consideration for the purchase of the Mortagebrokers Business
pursuant to Section 1 above, the Buyer releases and agrees to indemnify the
Company from the Released Liabilities and the Buyer Principal Shareholder agrees
to release the Company from any obligation to pay-back the Shareholder Loan owed
by the Company to the Buyer Principal Shareholder.
 
3.             The Company hereby represents and warrants to the Buyer that it
owns, of record and beneficially, and has good and marketable title to the
MortgageBrokers Business, all of which are free and clear of all liens, charges
and encumbrances.
 
4.             The Buyer hereby:
 
(a)           Waives all rights to monies owed by the Company to the Buyer
Principal Shareholder;
 
(b)           Fully indemnifies the Company, it’s directors, officers and
shareholders (the “Released Parties”); and
 
(c)           Accepts the Released Liabilities and the MortageBrokers Business
as is and wholly indemnifies the Released Parties against any and all claims,
liens, liabilities, contingent liabilities or costs that may arise at any time
in the future associated with the Released Liabilities or the MortgageBrokers
Business.
 
 
 

--------------------------------------------------------------------------------

 
 
5.             The Buyer Principle Shareholder hereby agrees to cancel the
Shareholder Loan and to forfeit and waive all rights to monies owed by the
Company to the Buyer Principal Shareholder, including, but not limited to, any
rights or monies owed under the Shareholder Loan.
 
6.             The Buyer hereby assumes, and agrees to perform, and otherwise
pay, satisfy and discharge all existing and future liabilities and obligations
of the MortgageBrokers Business.  The Company also agrees to assign any and all
claims, causes of action, and affirmative defenses which it ever had, now has,
or hereafter may have, whether currently known or unknown relating to the
Released Liabilities to Buyer.
 
7.             In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
8.             This Agreement contains the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein, neither the Company, the Buyer, nor Buyer
Principal Shareholder makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
9.             This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.
 
10.           This Agreement shall be binding upon and inure to the benefit of
the Buyer, Company and the Buyer Principal Shareholder and the respective
successors and assigns (if any) of the foregoing.

 
 [Remainder of this page intentionally left blank.]
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
MORTGAGEBROKERS.COM HOLDINGS, INC.
 
By:
/s/ Alex Haditaghi
Name:
Alex Haditaghi
Title:
President
 
MORTGAGEBROKERS.COM CANADA, INC.
 
By:
/s/ Alex Haditaghi
Name:
Alex Haditaghi
Title:
President
 
ALEX HADITAGHI.
   
/s/ Alex Haditaghi

 
[Signature page to Agreement of Sale]
 
 
- 3 -

--------------------------------------------------------------------------------

 


Schedule I
 
Liabilities of Mortgagebrokers.com Holdings, Inc.
 
As at December 31, 2012, the Company has the following legal, contractual and
commitment liabilities which are being fully assumed by the Buyer in this
Agreement:
 
Contractual Obligations:


 
1.
Stock-based compensation agreements and accruals with agents, employees and
suppliers (which amounted to $15,000 in stock-based compensation accruals on the
Company balance sheet as at September 30, 2012.

 
Current legal claims where the Company is named as a party and for which any and
all outcome liabilities is being assumed by the Buyer:


 
1.
On April 5th, 2010, 1014964 Ontario Inc. commenced an action in the Ontario
Superior Court of Justice against various entities including
MortgagbeBrokers.com Holdings, Inc. The plaintiffs allege damages in the amount
of $100,000 USD and pre and post-judgment interest pursuant to the Courts of
Justice Act.

 
 
2.
On June 24th, 2008, DNTW Chartered Accountants LLP commenced an action in the
Ontario Superior Court of Justice against various parties including
MortgageBrokers.com Holdings, Inc. for $57, 145.78 for claims regarding an
outstanding balance for accounting services.



 
- 4 -

--------------------------------------------------------------------------------

 
 
Schedule II
 
MortgageBrokers Business Overview
 
The MortgageBrokers Business consists primarily of:
 
(1) capital stock in four active wholly-owned subsidiaries;
 
(2) assets and liabilities.


(1)
Wholly-Owned Subsidiaries:




 
1.
MortgageBrokers.com Inc. - an Ontario, Canada provincially incorporated company
that operated as a mortgage broker in the Province of Ontario;

 

 
2.
MortgageBrokers.com Financial Group of Companies Inc. - a Canadian federally
incorporated company, which operated as a licensed mortgage broker in the
Provinces of Alberta, British Columbia, Manitoba, New Brunswick, Nova Scotia and
Newfoundland;

 

 
3.
MBKR Holdings Inc. - a Canadian federally incorporated company established for
the intended centralization of back office services in Canada for the other
operating broker entities; and

 

 
4.
MBKR Franchising Inc. - a Canadian federally incorporated company, incorporated
on January 30, 2009 through which the Company was a mortgage brokerage
franchisor and sold the MortgageBrokers.com business system in Canada.



(2)
Balance Sheet of the MortgageBroker Business:



The following provides an overview of the consolidated balance sheet for the
MortgageBroker Business:


At September 30, 2012, the MortgageBroker Business had $245,270 in cash,
$173,962 in prepaid expenses and other receivables, $52,468 in equipment and
equipment under capital leases for a total of $471,700 in assets.


At September 30, 2012, the MortgageBroker Business had $323,790 in accounts
payable and accrued liabilities, $15,924 in employee tax deductions payable,
$3,881,827 in loans payable to related parties and $14,897 in accrued
stock-based compensation for a total of $4,236,438 in liabilities.


(3)
Contingent Liabilities of the MortgageBroker Business:



The following provides an overview of the contingent liabilities for the
MortgageBroker Business:
 
MortgageBrokers.com Financial Group of Companies Inc.(“FGOC”) v. Ralph Canonaco
et. al.
 
On March 5, 2010, FGOC commenced an action in the Ontario Superior Court of
Justice in Ontario, Canada against Ralph Canonaco et. al.  The statement of
claim filed by FGOC alleged the failed collection of a liquidated debt in the
amount of $498,750 arising out of a brokerage agreement and unpaid promissory
note by Ralph Canonaco and Baywood Homes.  On October 21, 2011, the parties
agreed to dismiss this action and to incorporate FGOC’s claims for the $498,750
in damages into the action filed by Ralph Canonaco and various other parties
described below.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
On September 9, 2010, Ralph Canonaco et. al commenced an action in the Ontario
Superior Court of Justice in Ontario, Canada against FGOC and various other
related parties.  The statement of claim filed by Ralph Canonaco et. al. for the
amount of approximately $37 million in damages.
 
Management denies all of the allegations in the action and has retained counsel
to vigorously defend itself in this action. Management believes that the claim
is vexatious and frivolous and has no grounds to proceed. Management will be
filing a counter claim against Ralph Canonaco, Frank Canonaco and Baywood homes
et. al. for in excess of $12 million in damages for alleged failed collection of
liquidated debts, promissory notes and unpaid broker fee’s on $36.4 million in
commercial financing arranged by FGOC and breach of contract.
 
Other Matters in the Normal Course of Business
 
The Company and/or its subsidiaries are party to various other claims and
proceedings arising in the normal course of business.  Management does not
expect the disposition of these matters to have a material adverse effect on the
Company’s results of operations or financial condition.


Commitments
 
The Company and or its subsidiaries has entered into agreements with various
parties, whereby the Company is committed to issue compensatory warrants and
stock as part of the “Service Compensation Plan” to mortgage agents and
strategic alliance partners.


The Company and/or its subsidiaries have signed lease agreements for computer
and office equipment. Committed annual payments are as follows:
 
2012
  $ 1,053  
2013
  $ 1,241  

 
 
- 6 -

--------------------------------------------------------------------------------